March 2, VIA EDGAR The United States Securities and Exchange Commission Judiciary Plaza 100 F Street, NE Washington, D.C. 20549 Re: Nationwide Life Insurance Company Registration Statement on Form S-1; File No. 333-160418 Ladies and Gentlemen: Pursuant to Rule 461 of the Securities Act of 1933, Nationwide Life Insurance Company respectfully requests acceleration of the effective date of the registration statement.It is desired that the registration become effective on March 4, 2010. The undersigned is an Officer of Nationwide Life Insurance Company and is duly authorized to request accelerated effectiveness of the registration statement. Please call Paige L. Ryan at (614) 249-0111 should you have any questions. Sincerely, NATIONWIDE LIFE INSURANCE COMPANY /s/ HAROLD C. SCHAFER Harold C.
